      Case 3:19-cv-00645-DCB-RPM Document 35 Filed 02/08/21 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION
GENTEX PHARMA, LLC                                               PLAINTIFF
Vs.                              CIVIL ACTION NO. 3:19-cv-645-DCB-RPM
GLYCOBIOSCIENCES, INC.,
KEVIN DRIZEN, JOHN DOES 1-5                                     DEFENDANTS


                                   Order
      This matter is before the Court on Defendants Kevin Drizen

(“Drizen”)    and   Glycobiosciences,      Inc.   (“Glyco”)’s   Motion    to

Dismiss, or in the Alternative, Stay Pending Arbitration. [ECF No.

13]. Having read the motion, the responsive submissions of the

parties, the record, applicable statutory and case law, and being

otherwise fully informed of the premises, the Court finds as

follows:

                                Background

      On September 4, 2018, Gentex and Glyco formed an agreement

(“the 2018 Agreement”) that includes the following arbitration

clause:

      The Parties hereby voluntarily release one another regarding
      all issues raised in, or that could have been raised in, the
      Canadian action and/or the Arbitration. Going forward, the
      Parties voluntarily waive their right to litigate between
      themselves or relating in any way to the subject matter of
      this Agreement. The Parties agree that should any dispute
      arise between them or relating in any way to the subject
      matter of this Agreement, the sole remedy for said disputes
      is arbitration venued in Madison, Mississippi. Mississippi
                                     1
      Case 3:19-cv-00645-DCB-RPM Document 35 Filed 02/08/21 Page 2 of 7



      law shall govern all disputes regardless of choice of laws
      principles. The ADR Procedure is set forth more particularly
      in Paragraph 7.1
[ECF No. 13-2]. Drizen was not a party to the arbitration agreement

and   neither    Gentex   nor    Glyco    dispute     that   there    is   a   valid

arbitration agreement.2

      On September 9, 2019, Gentex filed suit in this Court against

Drizen and Glyco alleging (1) breach of contract, (2) breach of

the   covenant    of   good     faith    and   fair   dealing,       (3)   tortious

interference with a business relationship, and (4) fraud, and

requests specific performance, and injunctive relief. [ECF No. 1].

Defendants Glyco and Drizen moved to dismiss based on (1) mootness,

(2) lack of personal jurisdiction over Drizen, and (3) failure to

state a claim as to Drizen. In the alternative, Glyco moves to

stay pending arbitration. On September 30, 2020, the Court denied

the motion as it pertained to Drizen and ordered Gentex and Glyco

to show cause why this suit should not be submitted to arbitration.

[ECF No. 26].

                                  Discussion




1 “The arbitrator shall be chosen by agreement of the parties and shall be
paid equally by Gentex and Glyco. If the parties are unable to agree on an
arbitrator, suit will be filed in the Circuit Court of Madison County,
Mississippi, solely for the purpose of requesting the Court to appoint and
arbitrator.”
2 Plaintiff admits it was willing to proceed to arbitration initially. [ECF

No. 28] at 2.

                                         2
      Case 3:19-cv-00645-DCB-RPM Document 35 Filed 02/08/21 Page 3 of 7



      There is a two-step analysis to determine whether parties

should be compelled to arbitrate a dispute. Tittle v. Enron Corp.,

463 F.3d 410, 418 (5th Cir. 2006). “First, a court must ‘determine

whether the parties agreed to arbitrate the dispute in question.’”

Id. (quoting Webb v. Investacorp., Inc., 89 F.3d 252, 258 (5th

Cir. 1996)). The second step involves the determination of “whether

legal constraints external to the parties' agreement foreclosed

the arbitration of those claims.” Tittle, 463 F.3d at 418 (quoting

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S.

614, 628 (1985)). Inasmuch as neither party disputes there is an

arbitration agreement, the Court will only analyze the second step.

      Plaintiff argues that Glyco rejected and waived the right to

compel arbitration. [ECF No. 28]. In an email exchange, Kevin

Drizen on behalf of Glyco stated ”. . . why don’t you just file

the   Arbitration,     we   will   accept   service   by   e-mail   of    an

Arbitration, why should Glyco incur the expense of retaining

counsel . . . we will not waive Arbitration.” [ECF No. 34-2].             In

response, Plaintiff’s counsel stated “[o]nce you are served, I

will file the requisite motion to stay and refer to arbitration as

a joint motion if you want to go that route and do not wish to

incur the cost. However, we believe it is important to have the

court involved for the inevitable disputes that will arise such as

choosing an arbitrator etc.” [ECF No. 34-2]. Glyco reiterated that

it prefers arbitration in order to avoid the cost of having to
                                     3
    Case 3:19-cv-00645-DCB-RPM Document 35 Filed 02/08/21 Page 4 of 7



hire local counsel. [ECF No. 34-3]. Plaintiff responded that in

order to proceed to arbitration pursuant to their agreement “there

would have to be an agreement to dismiss immediately both the US

and Canadian actions.” Id. The record indicates that at one point,

both parties were willing to submit the case to arbitration;

however, the parties disagree on how to proceed.

     Plaintiff asserts that Glyco waived arbitration by filing a

subsequent lawsuit in the Superior Justice Court of Ontario Canada

(“Ontario   Action”).   While   Plaintiff   argues   that   Glyco   waived

arbitration in this Court, Gentex has advanced the position that

there still is a valid and enforceable arbitration agreement in

the Ontario Action. [ECF No. 28 and ECF No. 13-6]. “There is a

well-settled rule in this circuit that waiver of arbitration is

not a favored finding, and there is a presumption against it.” See

Steel Warehouse Co. v. Abalone Shipping Ltd. of Nicosai, 141 F.3d

234, 238 (5th Cir. 1998)(citing Miller Brewing Co. v. Fort Worth

Distrib. Co., 781 F.2d 494,496 (5th Circuit 1986)). To determine

whether there was a waiver, the Court must determine whether the

party   seeking   arbitration   substantially   invoked     the   judicial

process to the detriment or prejudice of the other party. Nicholas

v. KBR, Inc., 565 F.3d 904, 907 (5th Cir. 2009). This Court has

previously found that Gentex has not been prejudiced by the delay

in the Ontario Action and therefore the filing of the suit did not

result in waiver. [ECF No. 26].
                                   4
     Case 3:19-cv-00645-DCB-RPM Document 35 Filed 02/08/21 Page 5 of 7



      Plaintiff claims “[t]here can be no doubt that Defendants

have caused a delay by filing their motion to dismiss and for

arbitration.” [ECF No. 28] at 5. Plaintiff further contends that

Glyco’s    actions    demonstrate     a   strategic     defense3    that    is

inconsistent with the right to arbitrate and that Gentex has been

subjected to unnecessary legal fees in Mississippi; yet it was

Plaintiff which initially filed this case. Id. at 5, 7. Glyco has

merely responded to the claims against it and therefore Plaintiff

has not been prejudiced. See Steel Warehouse, 141 F.3d 234.

       “The   FAA    provides   for   district     courts   to   stay   legal

proceedings on issues referable to arbitration, 9 U.S.C. 3, and

empowers the courts to compel arbitration of arbitrable issues 9

U.S.C. 4.” Century Satellite, Inc. v. Echostar Satellite, L.L.C.,

395 F. Supp. 2d 487, 490 (S.D. Tex. 2005) (quoting Hartford Lloyd’

Ins. Co. v. Teachworth, 898 F. 2d 1058, 1061 (5th Cir. 1990)). If

there is a valid arbitration agreement, the “parties must proceed


3 Plaintiff asserts this is a litigation strategy that Glyco routinely employs
citing Ansell Healthcare Prod. LLC v. GlycoBioSciences Inc., No. CV 16-9254
(SDW), 2018 WL 1178043, at *3 (D.N.J. Jan. 26, 2018), report and recommendation
adopted, No. CV169254SDWJBC, 2018 WL 1178268 (D.N.J. Mar. 6, 2018) and
GlycoBioSciences, Inc. v. Nycomed US, Inc., No. 11-CV-1280 JS GRB, 2012 WL
540928, at *1 (E.D.N.Y. Feb. 15, 2012).

In Ansell Healthcare Products, LLC, Glyco moved to transfer venue to Canada.
Glyco did not file a retaliatory complaint in the Superior Court of Ontario as
Plaintiff alleges.

In GlycoBioSciences, Inc. v. Nycomed US, Inc., the Court dismissed the action
finding that Glyco had filed a duplicative suit in the U.S. District Court,
E.D. of New York seven days after Nycomed had filed suit in the U.S. District
Court of New Jersey.


                                      5
     Case 3:19-cv-00645-DCB-RPM Document 35 Filed 02/08/21 Page 6 of 7



to arbitration on those claims without a judicial determination on

the merits thereof.” Century Satellite, Inc. 395 F.Supp.2d at 490.

Inasmuch as there is a strong federal policy favoring arbitration,

and neither party disputes the arbitration agreement, and upon

finding there being no waiver, the Court will stay the proceeding

while Gentex and Glyco proceed to arbitration.4

      In Glyco’s response to the Court’s Order to Show Cause as to

why this case should not be in arbitration, Glyco reasserts the

issue   of   personal    jurisdiction      over   Drizen   and    argues    that

discovery    applicable     to   Drizen     is    unreasonable.    The     Court

previously denied Drizen’s Motion to Dismiss for Lack of Personal

Jurisdiction [ECF No. 26] and stated, “the Court will reconsider

Drizen’s Motion to Dismiss for Lack of Personal Jurisdiction

following discovery as to what his contacts with Mississippi have

been.” Id. This argument is moot at this time.

      The Court cannot compel a non-signatory to arbitrate disputes

he did not agree to arbitrate. Nevertheless, a non-signatory may

seek to enforce an arbitration agreement where the claims are so

intertwined. Crawford Prof'l Drugs, Inc. v. CVS Caremark Corp.,


4Plaintiff has requested the Court prohibit Glyco from filing additional filings
in the Ontario Action and any other court of law related to any cause of action
that could be appropriately addressed in the arbitration proceeding. The Court
is not willing to grant such relief at this time.

“An injunction is an extraordinary remedy and should not issue except upon a
clear showing of possible irreparable injury.” Alba v. Randle, No. 5:10-CV-49
DCB MTP, 2011 WL 1113866, at *1 (S.D. Miss. Mar. 28, 2011).


                                       6
    Case 3:19-cv-00645-DCB-RPM Document 35 Filed 02/08/21 Page 7 of 7



748 F.3d 249, 255 (5th Cir. 2014); Noble Real Estate, Inc. v.

Seder, 101 So. 3d 197, 199 (Miss. Ct. App. 2012). Here, Drizen

does not seek to arbitrate the claims brought against him. However,

Drizen may be subject to the arbitration agreement if he is an

affiliate under the terms of the 2015 Agreement. [ECF No. 13-1] at

5. At this time, there is not enough information for the Court to

make this determination. The Court invites the Parties to submit

additional information. Furthermore, the Parties may by agreement

include Drizen in the arbitration.

     Accordingly,

     IT IS HEREBY ORDERED that Glyco’s Motion to Dismiss or in the

Alternative Motion to Stay Pending Arbitration [ECF No. 13], which

the Court treats as a motion to stay pending arbitration is

GRANTED. Gentex and Glyco are hereby ORDERED to arbitrate this

matter pursuant to the 2018 Agreement [ECF No. 13-2].

     IT IS FURTHER ORDERED that the Parties shall have ten (10)

days from the date of entry of this Order to inform the Court of

their positions regarding Kevin Drizen’s participation in the

arbitration.

     SO ORDERED, this the 8th day of February, 2021.



                                         _/s/ David Bramlette________
                                         United States District Judge




                                   7
